t c memo united_states tax_court glen a blair petitioner v commissioner of internal revenue respondent docket no filed date glen a blair pro_se adam w dayton for respondent memorandum opinion buch judge the parties submitted this case fully stipulated under rule the commissioner issued a notice_of_deficiency determining a deficiency unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal revenue continued an additional tax and additions to tax with respect to glen a blair’s federal_income_tax for because mr blair stipulated that he received the income he is liable for tax mr blair is liable for a sec_72 additional tax because he stipulated that he received an early distribution from a qualified_retirement_plan the commissioner met his burden of production for additions to tax under sec_6651 and for failure to timely file and failure to timely pay and mr blair failed to establish that the additions to tax do not apply mr blair is not liable for an addition_to_tax under sec_6654 for failure to make estimated_tax payments because the commissioner failed to meet his burden we will impose a sec_6673 penalty of dollar_figure because mr blair continued to assert frivolous arguments after having been cautioned by the court in this proceeding and after having been sanctioned by this court in a previous case background mr blair is a tax_protester this proceeding is not the first time he has appeared before this court he has previously appeared at least twice blair v continued code code in effect for the year in issue all monetary amounts are rounded to the nearest dollar tax protesters and tax defiers are p ersons who make frivolous anti- tax arguments 136_tc_498 n commissioner t c dkt no 6368-05l date order and decision blair v commissioner tcmemo_2002_189 we take judicial_notice of these previous proceedings in that memorandum opinion we warned mr blair that we would impose a sec_6673 penalty if he continued to raise frivolous arguments after that mr blair reappeared before our court and continued to assert frivolous arguments we imposed a sec_6673 penalty of dollar_figure in mr blair received income mr blair stipulated that he received wages a dividend and a distribution from a qualified_retirement_plan mr blair received wages from molycorp minerals llc of dollar_figure molycorp reported that it withheld dollar_figure from his wages mr blair received a dividend from chevron corp of dollar_figure mr blair received a total_distribution from a qualified_retirement_plan held at wells fargo bank n a of dollar_figure wells fargo reported see fed r evid see also 87_tc_1016 blair v commissioner tcmemo_2002_189 84_tcm_137 blair v commissioner t c dkt no 6368-05l date order and decision blair v commissioner t c dkt no 6368-05l that it withheld dollar_figure from the distribution and indicated that the distribution was an e arly distribution no known exception mr blair also incurred expenses green tree servicing llc reported to the commissioner that mr blair paid dollar_figure of mortgage interest and wells fargo reported to the commissioner that mr blair paid dollar_figure of mortgage interest mr blair does not allege that the interest was qualified_residence_interest mr blair stipulated that he did not file a federal tax_return for the commissioner issued a notice_of_deficiency determining a deficiency attributable to the wages dividend and taxable_distribution and a sec_72 additional tax the commissioner also determined additions to tax under sec_6651 and and while residing in nevada mr blair timely petitioned for redetermination of the deficiency mr blair disputes the determinations made in the notice challenges the constitutionality of the code and asserts that the internal_revenue_service irs does not have jurisdiction over him the case was scheduled for trial at the court’s trial session in las vegas nevada when the parties appeared at the calendar call mr blair argued that he does not have to pay taxes we disposed of many of his arguments on the record we warned mr blair that he would risk a sec_6673 penalty if he asserted arguments that had already been rejected by this court in warning mr blair we directed him to cases that also addressed his arguments kernan v commissioner tcmemo_2014_228 and waltner v commissioner tcmemo_2014_35 aff’d ___ f app’x ___ wl 9th cir date because the parties agreed that the facts are not in dispute the court deemed the case submitted under rule mr blair subsequently submitted a memorandum brief where he perpetuated arguments that we have previously rejected discussion we must decide whether mr blair received taxable_income additionally we must decide whether he is liable for an additional tax and additions to tax finally we must decide whether we should impose a sec_6673 penalty i mr blair raises frivolous and groundless arguments mr blair asserts various arguments as to why he does not owe tax including arguments that the code lacks constitutionality and that the irs does not have jurisdiction over him his arguments have been repeatedly rejected and w e perceive no need to refute these arguments with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit for mr blair this court has rejected many of his arguments in his previous cases we also rejected many of mr blair’s arguments on the record at the calendar call citing cases for him that rejected those ii mr blair received taxable_income and is liable for income_tax none of mr blair’s arguments absolves him from his obligations under the code the constitutionality of our income_tax system--including the role played within that system by the internal_revenue_service and the tax court--has long been established it is clear that mr blair is subject_to the income_tax laws sec_1 imposes an income_tax on taxable_income sec_63 defines taxable_income as gross_income minus deductions mr blair stipulated that he received wages a dividend and a distribution from his retirement account sec_61 defines gross_income to include all of these categories of income accordingly mr blair is liable for income_tax in the amount determined by the commissioner iii mr blair is liable for an additional tax under sec_72 sec_72 imposes with certain exceptions an additional tax on an early distribution from a qualified_retirement_plan equal to of the portion of 737_f2d_1417 5th cir crain v commissioner f 2d pincite8 the amount that is includable in gross_income mr blair did not allege that any of the exceptions under sec_72 applies to the distribution he received from his qualified_retirement_plan accordingly mr blair is liable for the additional tax on the distribution iv mr blair is liable for additions to tax the commissioner bears the burden of production for additions to tax and once the commissioner satisfies his burden the burden shifts to the taxpayer to prove that an addition_to_tax should not applydollar_figure a failure to timely file sec_6651 imposes an addition_to_tax for failure to timely file a federal_income_tax return unless the taxpayer shows that the failure was due to reasonable_cause and not due to willful neglect mr blair was required to file a return for pursuant to sec_6012 and he stipulated that he did not do so thus the commissioner has met his burden and the burden shifts to mr blair although mr blair argues that he is not required to file a return he received gross see 144_tc_140 114_tc_259 see sec_7491 116_tc_438 sec_6651 higbee v commissioner t c pincite income greater than the exemption_amount he is required to file a return he did not raise any other defenses accordingly mr blair is liable for a sec_6651 addition_to_tax b failure to timely pay sec_6651 imposes an addition_to_tax for failure to timely pay the amount of tax shown on a return unless the taxpayer shows that the failure was due to reasonable_cause and not due to willful neglect under sec_6651 a return prepared by the secretary under sec_6020 commonly known as a substitute for return may be treated as the return filed by the taxpayer for the purpose of determining the addition_to_tax for failure to timely pay the commissioner introduced the substitute for return which satisfied the requirements of sec_6020 prepared for mr blair therefore the commissioner has met his burden the burden shifts to mr blair and he failed to raise any defense accordingly mr blair is liable for a sec_6651 addition_to_tax sec_6012 see 127_tc_200 the paperwork reduction act is not a defense to sec_6651 aff’d 521_f3d_1289 10th cir kernan v commissioner tcmemo_2014_228 at stating that the commissioner is not required to send taxpayers notice that they are required to file returns sec_6651 c underpayment of estimated_tax sec_6654 imposes an addition_to_tax on taxpayers who underpay their required installments of estimated_tax each required_installment of estimated_tax is equal to of the required_annual_payment which is equal to the lesser_of of the tax shown on the individual’s return for that year or if no return is filed of his or her tax for such year or if the individual filed a return for the immediately preceding_taxable_year of the tax shown on that returndollar_figure the commissioner failed to meet his burden as part of the commissioner’s burden of production the commissioner must produce evidence necessary to enable the court to conclude that the taxpayer had a required_annual_payment under sec_6654 although the commissioner introduced evidence that mr blair had income and was required to file a federal_income_tax return for the commissioner did not introduce any evidence of whether mr blair had filed a return for or whether he had shown an amount of tax on that return without this evidence we cannot determine the required_annual_payment sec_6654 see also sec_6654 providing that if an individual’s adjusted_gross_income shown on the previous year’s return exceeds dollar_figure a higher percentage may apply wheeler v commissioner t c pincite under sec_6654 accordingly mr blair is not liable for a sec_6654 addition_to_tax v mr blair is liable for a sec_6673 penalty a sec_6673 penalty is warranted if the taxpayer has instituted the proceedings primarily for delay taken a position that is frivolous or groundless or unreasonably failed to pursue available administrative remedies the court has discretion to impose a maximum penalty of dollar_figure the court considers relevant facts and circumstances in determining the appropriate amount of a sec_6673 penaltydollar_figure a taxpayer evidences a primary purpose of delay if he uses frivolous or groundless arguments to delay paying his taxes a position is frivolous if it is see also wheeler v commissioner t c pincite holding that the commissioner did not meet his burden of production to establish that the taxpayer was required to make annual payments under sec_6654 seidel v commissioner tcmemo_2007_45 93_tcm_938 aff’d 324_fedappx_621 9th cir sec_6673 sec_6673 leyshon v commissioner tcmemo_2015_104 at aff’d 649_fedappx_299 4th cir see 82_tc_766 noting that taxpayer admitted in his brief that he knew court had rejected arguments similar to his as continued contrary to established law and unsupported by a reasoned colorable argument for change in the law groundless means having no ground or foundation lacking cause or reason for support more specifically a position is groundless if it lacks merit or states no justiciable facts in the petition and has no valid ground or foundation frivolous and groundless claims divert the court’s time energy and resources away from more serious claims and increase the needless cost imposed on other litigants by these types of lawsuitsdollar_figure mr blair instituted the proceedings primarily for delay and has taken positions that are frivolous or groundless mr blair is also a repeat offender he has previously been warned and penalized in this proceeding mr blair was continued frivolous and groundless in many prior cases aff’d 793_f2d_139 6th cir 119_tc_285 quoting 791_f2d_68 7th cir nies v commissioner tcmemo_1985_216 tax ct memo lexi sec_418 at quoting webster’s third new international dictionary unabridged see keating v commissioner tcmemo_1985_312 tax ct memo lexis at nies v commissioner tax ct memo lexi sec_418 at coleman v commissioner f 2d pincite blair v commissioner t c m cch pincite blair v commissioner t c dkt no 6368-05l warned about making arguments that had already been rejected by this court yet he continued to raise those same arguments specifically in his memorandum brief mr blair advanced arguments that were rejected at the calendar call and that were rejected in the two cases that the court cited for him we will impose a dollar_figure sanction vi conclusion mr blair raised frivolous and groundless arguments as to why he is not liable for tax the arguments he raised have been repeatedly rejected mr blair received income including an early distribution from a qualified_retirement_plan therefore he is liable for tax and an additional tax he is liable for additions to tax under sec_6651 and because he failed to timely file a return and failed to timely pay his total_tax he is not liable for an addition_to_tax under sec_6654 because the commissioner did not meet his burden mr blair is liable for a sec_6673 penalty of dollar_figure because he continued to assert groundless and frivolous arguments to reflect the foregoing decision will be entered under rule
